Case 2:19-cv-03964-DDP-AFM Document 148 Filed 09/08/20 Page 1 of 10 Page ID #:1450




    1                                                                                       O
    2

    3

    4

    5

    6

    7

    8
    9

   10
                                  UNITED STATES DISTRICT COURT
   11
                                CENTRAL DISTRICT OF CALIFORNIA
   12

   13    MANUEL DE JESUS ALTAMIRANO-                )   Case No. 19-cv-3964 DDP (FFMx)
         SANTIAGO, LUCIO MENDOZA-                   )
   14
         CASTRO, FREDI SAUL CANSECO-                )   ORDER GRANTING PLAINTIFFS’
   15    VASQUEZ, and others similarly              )   MOTION FOR PROTECTIVE
         situated,                                  )   ORDER TO LIMIT DISCLOSURE OF
   16
                                                    )   NEW PLAINTIFFS AND FOR AN
   17                         Plaintiffs,           )   ADDITIONAL ORDER OF
   18                                               )   PROTECTION
               v.                                   )
   19                                               )   [Dkt. 124]
   20    BETTER PRODUCE, INC., RANCHO               )
         DEL MAR, INC., C.J.J. FARMING, INC.,       )
   21    and JUAN CISNEROS,                         )
   22                                               )
                              Defendants.           )
   23

   24         Presently before the court is Plaintiffs Manuel de Jesus Altamirano-Santiago, Lucio
   25   Mendoza-Castro, Fredi Saul Canseco-Vasquez, and Juan Perez (collectively, “Plaintiffs”)’
   26   Motion for Protective Order to Limit Disclosure of New Plaintiffs and for an Additional
   27   Order of Protection. (Dkt. 124, Mot.) Having considered the submissions of the parties
   28
Case 2:19-cv-03964-DDP-AFM Document 148 Filed 09/08/20 Page 2 of 10 Page ID #:1451



        and heard oral argument, the court grants Plaintiffs’ Motion in part and adopts the
    1
        following order.
    2
        I. BACKGROUND
    3
               The court has set forth the basic facts of the case in its prior Orders, (See Dkts. 46,
    4
        84, 90). In relevant part, Plaintiffs are “agricultural workers imported from Mexico by
    5

    6   Defendants to work in Defendants’ strawberry fields.” (Dkt. 98, First Amended Compl.

    7   (“FAC”) ¶ 1.) Defendants are Rancho del Mar, Better Produce, Inc., C.J.J. Farming, Inc.,

    8   all California corporations with their principal place of business in Santa Maria,

    9   California, and Juan Cisneros, Chief Executive Officer of all corporate defendants

   10   (collectively, “Defendants”). (Id. ¶¶ 14-18.) Plaintiffs bring this action against

   11   Defendants claiming violations of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §

   12   209(a), violations of California’s Labor Code, violation of California’s Unfair Competition

   13   Law, and breach of contract. (See FAC.)

   14           On July 30, 2019, the court granted conditional certification of the FLSA action

   15   and approved the proposed FLSA notice to putative opt-in members. (Dkt. 46.) On

   16   November 4, 2019, the court heard oral argument on Plaintiffs’ motion for leave to

   17   proceed by pseudonym. (Dkt. 81.) During oral argument for that motion, Defendants

   18   acknowledged that they had collected more than 100 opt-out forms. Many of the pre-

   19   printed forms were nearly identical and several handwritten notes expressed similar

   20   gratitude toward Defendants for continuing employment. (Dkt. 74-1 (Letters # 1-5).) On

   21   November 13, 2019, the court granted Plaintiffs’ motion to proceed by pseudonym

   22   concluding that, although Plaintiffs had not presented a clear picture of Defendants’

   23   alleged threats to putative class members to obtain the more than 100 opt-outs,

   24   Defendants did not provide a credible explanation for the volume of “voluntary” opt-

   25   outs they had collected. (Dkt. 84, (“Nov. 13 Order”), at 5.) The court noted that no

   26   authority exists for the proposition that an employer may solicit opt-outs ex-parte and

   27   that curative notice was necessary to protect the putative FLSA and Rule 23 class. The
   28                                                  2
Case 2:19-cv-03964-DDP-AFM Document 148 Filed 09/08/20 Page 3 of 10 Page ID #:1452



        court ordered that future opt-ins and opt-outs be filed under seal and ordered
    1
        Defendants’ counsel not to reveal the names of opt-ins or opt-outs to their clients. (Id. at
    2
        8.)
    3
               On January 27, 2020, the court heard oral argument on Plaintiffs’ motion to modify
    4
        the court’s November 13, 2019 Order. (Dkt. 109.) Plaintiffs sought to modify the
    5

    6   November 13 Order to order defense counsel not reveal the name of litigants to third

    7   parties and to instruct their clients not to communicate with individuals participating in the

    8   litigation, not to attempt to interfere in the assertion of claims, and not to request current

    9   or former laborers to complete opt-out forms or other documents in opposition to the

   10   litigation. (Dkt. 90, Mot. to Modify at 2:12-16.) Plaintiffs’ motion to modify was based on

   11   Defendants’ conduct of retaining an attorney who had not appeared for this action, who

   12   had, together with Defendants, prepared and obtained numerous G-01 substitution of

   13   counsel forms in which opt-ins purported to proceed pro se. (Dkt. 90-3.) Defendants did

   14   not deny the allegations. Indeed, defense counsel acknowledged to the court that

   15   Defendants had hired another attorney to engage in ex-parte communications with

   16   putative class members but denied prior knowledge their clients’ conduct. (Oral

   17   Argument, Jan. 27, 2020.) Despite the troubling conduct, the court denied Plaintiffs’

   18   motion without prejudice concluding that Plaintiffs’ requested remedies were

   19   misdirected—the court declined to counsel attorneys how to counsel their clients on

   20   requirements that govern client conduct. (Dkt. 111, (“Feb. 3 Order”.) The court noted

   21   that nothing in the court’s order prevented Plaintiffs’ from seeking future relief. (Id.)

   22          Plaintiffs’ now move for a protective order providing as follows:

   23                 (1) directing Defendants not to communicate with any
                          plaintiffs or class members; and (2) ordering that
   24
                          Defendants’ present counsel and their partners and
   25                     associates, including the attorney who prepared the
                          withdrawal forms, Mario Juarez, and his partners,
   26
                          associates, and staff, may not receive any identifying
   27                     information for current plaintiffs or class members.
   28                                                  3
Case 2:19-cv-03964-DDP-AFM Document 148 Filed 09/08/20 Page 4 of 10 Page ID #:1453



                            Finally, should Defendants choose to retain new counsel,
    1
                            Plaintiffs seeking an order requiring (3) any future
    2                       counsel for Defendants be ordered not to communicate
                            any identifying information concerning Plaintiffs or class
    3
                            members to Defendants, associates of Defendants, former
    4                       counsel for Defendants, or outside counsel for
                            Defendants who have not appeared in this proceeding.”
    5

    6   (Mot. at 3:8-17.)
    7   II. LEGAL STANDARD
    8          “Because of the potential for abuse [in the class action context], a district court has
    9   both the duty and the broad authority to exercise control over a class action and to enter
   10   appropriate orders governing the conduct of counsel and parties.” Gulf Oil Co. v. Bernard,
   11   452 U.S. 89, 100 (1981).
   12                 [A]n order limiting communications between parties and
   13                 potential class members should be based on a clear record and
                      specific findings that reflect a weighing of the need for a
   14                 limitation and the potential interference with the rights of the
   15                 parties. . . . In addition, such a weighting—identifying the
                      potential abuses being addressed—should result in a
   16                 carefully drawn order that limits speech as little as possible,
   17                 consistent with the rights of the parties under the
                      circumstances.
   18

   19   Gulf Oil Co., 452 U.S. at 101-02. Courts evaluate four criteria to support an order that

   20   limits communication with a putative class: “1) the severity and the likelihood of the

   21   perceived harm; 2) the precision with which the order is drawn; 3) the availability of a

   22   less onerous alternative; and 4) the duration of the order.” Camp v. Alexander, 300 F.R.D.

   23   617, 621 (N.D. Cal 2014) (citing Kleiner v. The First Nat’l Bank of Atlanta, 751 F.2d 1193,

   24   1202 (11th Cir. 1985)).

   25   III. DISCUSSION

   26          Plaintiffs assert that “Defendants have contacted litigants, required current

   27   workers and putative class members to sign letters of support/withdrawal, and used
   28                                                  4
Case 2:19-cv-03964-DDP-AFM Document 148 Filed 09/08/20 Page 5 of 10 Page ID #:1454



        attorneys to obtain withdrawal forms from represented parties.” (Mot. at 9:17-19.)
    1
        According to Plaintiffs, Defendants have also engaged in “threats of violence and even
    2
        death to control their immigrant farm labor workforce.” (Id. at 11:21-22.) Plaintiffs put
    3
        forth evidence that opt-ins fear harm to themselves and their families in Mexico. (Dkts.
    4
        126, 127, 137.) Thus, Plaintiffs argue, the November 13 Order has been insufficient to
    5

    6   protect the FLSA and putative class. (Id. at 10-12.)

    7          As further evidence that the November 13 Order has not been sufficient to protect

    8   the integrity of the class action process, Plaintiffs’ counsel declares that he provided the

    9   name of the pseudonym plaintiff to defense counsel on February 24, 2020, and the

   10   following day, February 25, 2020, the pseudonym plaintiff signed a pre-printed form

   11   purporting to dismiss his claims. (Dkt. 125, Morton Decl. ¶ 2.) Plaintiffs argue that the

   12   temporal proximity of Plaintiffs’ counsel’s disclosure of the name to defense counsel and

   13   the subsequent opt-out, the close match with previous pre-printed opt-out forms, “not

   14   only demonstrates that Defendants are engaged in continuing coercion and threats

   15   towards the Plaintiffs and class members, but the wrongful acts involve or are enabled

   16   by Defendants’ current counsel.” (Mot. at 11:13-15.)

   17          Defendants “deny making any of the alleged threats to or against any litigant,

   18   potential litigant, or their family.” (Dkt. 132, (“Opp.”), at 3:8-9.) As to the requested

   19   protective order language itself, Defendants argue that the proposed order is not

   20   narrowly tailored because there is “no allowance for formal discovery or the fact that

   21   many of the plaintiffs, opt-in plaintiffs and putative class members still work for

   22   Defendant Rancho Del Mar.” (Id. at 6:10-12.)

   23          Under Rule 23, district courts have the “power to regulate the notice and opt-out

   24   processes and to impose limitations when a party engages in behavior that threatens the

   25   fairness of the litigation.” Wang v. Chinese Daily News, Inc., 623 F.3d 743, 756 (9th Cir.

   26   2010), judgment vacated on other grounds, 132 S. Ct. 74 (2011). In the employer-

   27   employee context, “[t]he caselaw nearly universally observes that employer-employee
   28                                                 5
Case 2:19-cv-03964-DDP-AFM Document 148 Filed 09/08/20 Page 6 of 10 Page ID #:1455



        contact is particularly prone to coercion[.]” Camp v. Alexander, 300 F.R.D. 617, 624 (N.D.
    1
        Cal. 2014) (collecting cases); see also, e.g., Marino v. CACafe, Inc., No. 16CV-6291 YGR,
    2
        2017 WL 1540717, at *3 (N.D. Cal. Apr. 28, 2017) (finding that the representation that
    3
        “nearly every member of the putative class signed the release form [ ] suggests a degree
    4
        of coercion.”). The potential for coercion is significantly heightened where an employer
    5

    6   solicits opt-outs ex-parte. See, e.g., Guifu Li v. A Perfect Day Franchise, Inc., 270 F.R.D. 509

    7   (N.D. Cal. 2010); Talavera v. Leprino Foods Co., No. 1:15-CV-105-AWI-BAM, 2016 WL

    8   880550 (E.D. Cal. Mar. 8, 2016).

    9          Where a party has engaged in coercive communications, district courts have

   10   ordered curative measures. Curative measures have included curative notice,

   11   invalidating opt-outs, and prohibiting ex-parte communications regarding the subject of

   12   litigation. See Camp, 300 F.R.D. at 626 (invalidating opt-outs and requiring corrective

   13   notice); Cty. of Santa Clara v. Astra USA, Inc., No. C 05-03740 WHA, 2010 WL 2724512, at

   14   *6 (N.D. Cal. July 8, 2010) (invalidating settlement agreements and releases); Wang, 709

   15   F.3d 829 (invaliding opt-out forms); Marino, 2017 WL 1540717 (invalidating opt-outs and

   16   prohibiting ex-parte communications regarding the subject of litigation).

   17          As an initial matter, the court gives little weight to the declarations describing

   18   threats of violence and to the pseudonym plaintiff opt-out form. The declarations do not

   19   provide sufficient information regarding the timing of the alleged threats. (See Dkts. 126,

   20   127, 137.) Each declarant declares, in essence, that they were threatened by Defendant

   21   Juan Cisneros or a supervisor after complaining about job conditions. However, it is not

   22   clear whether the complaints about job conditions were in connection with the claims in

   23   this action and more importantly, whether the alleged threats took place during the

   24   course of this litigation. (See id.) As to the opt-out form, it appears to have similar

   25   language to the prior opt-out forms submitted to the court. The similarity indicates

   26   Defendants’ involvement in obtaining the opt-out. However, there is no clear evidence

   27   regarding who prepared the form.
   28                                                   6
Case 2:19-cv-03964-DDP-AFM Document 148 Filed 09/08/20 Page 7 of 10 Page ID #:1456



                 Despite the deficiencies noted above, the court concludes that Plaintiffs have
    1
        presented sufficient evidence demonstrating that Defendants have continuously
    2
        engaged in coercive conduct that has significantly undermined this FLSA and Rule 23
    3
        class action. In the early stages of this lawsuit, Defendants engaged in direct ex-parte
    4
        communications with Plaintiffs resulting in more than 100 opt-out forms. Next,
    5

    6   Defendants hired an outside attorney, Mario Juarez, who has not appeared for this

    7   action, to also communicate ex-parte with represented Plaintiffs regarding this action.

    8   Mario Juarez continued to engage in coercive ex-parte communications after the

    9   November 4, 2019 hearing on Plaintiff’s motion to proceed by pseudonym. There is also

   10   now evidence, not previously presented to the court, that Defendant Juan Cisneros

   11   spoke to a named plaintiff about Mario Juarez. Although the details of that conversation

   12   are not clear, Juan Cisneros was soon after present at Mario Juarez’s office with the

   13   named plaintiff and while the named plaintiff completed an opt-out form. (Dkt. 139-4,

   14   Cisneros Depo. at 11-18. 1)

   15            There is also now evidence that Mario Juarez drafted a letter, which the court has

   16   reviewed, that purports to be from the represented named Plaintiffs to Plaintiffs’ counsel

   17   purpotedly informing Plaintiffs’ counsel that they wished to dismiss this action “as soon

   18   as possible.” (Dkt. 139-3.) Mario Juarez then completed numerous Central District of

   19   California G-01 substitution of counsel forms for the represented Plaintiffs to sign. (Id.;

   20   Dkt. 139-2, (“Juarez Depo.”).) The G-01 forms purport to inform the court that Plaintiffs

   21   wish to proceed pro se, without counsel. A legal assistant from Mario Juarez’s office, at

   22   Mario Juarez’s request, then emailed the letter and the G-01 forms to an attorney in

   23   Mexico, where plaintiffs and other putative opt-ins live, for the represented Plaintiffs to

   24   sign and return to Mario Juarez. The coercive conduct described above appears to have

   25

   26

   27   1
            Pincites refer to the PDF page number.
   28                                                  7
Case 2:19-cv-03964-DDP-AFM Document 148 Filed 09/08/20 Page 8 of 10 Page ID #:1457



        continued after the court’s admonition to Defendants during the November 4, 2019
    1
        hearing and after the court’s November 13, 2019 Order.
    2
               Defendants have not provided any credible explanation regarding Mario Juarez’s
    3
        continued efforts to communicate with represented Plaintiffs regarding this action. Juan
    4
        Cisneros’ declaration in which he denies any threatening or coercive communications
    5

    6   with putative opt-in and opt-in members is insufficient. It is evident to the court that

    7   Defendants’ conduct is inherently coercive—more than 100 opt-outs and in numerous

    8   letters of gratitude toward Defendants have resulted. Defendants’ coercive conduct is

    9   designed to undermine this FLSA and Rule 23 action—Plaintiffs and the putative class

   10   face reasonable fears of economic retaliation because of their vulnerable status. Plaintiffs

   11   and putative class members are low-wage, temporary guest workers from Mexico, who

   12   are unable to enter the United States and work unless Defendants submit H-2A petitions

   13   for them. Defendants have plaintiffs’ contact information, including their home

   14   addresses in Mexico, and Defendants can, and have in the past, visited plaintiffs’ homes

   15   in Mexico. Indeed, Defendants’ attorney, Mario Juarez, appears to have been able to

   16   locate an attorney in plaintiffs’ hometown in Mexico to communicate with the plaintiffs

   17   ex-parte regarding this litigation.

   18          For the reasons set forth above and the reasons set forth on the record, the court

   19   concludes that protective measures are necessary in light of the strong evidence of

   20   coercive conduct presented here. The severity and the likelihood of harm is significant

   21   because of Plaintiffs’ vulnerable status, the engagement of an outside attorney, and is

   22   evidenced by the high number of opt-outs. Having already ordered less onerous

   23   alternatives—providing curative notice and allowing opt-ins and opt-outs to be filed

   24   under seal—the court finds that there are no less onerous alternatives at this stage.

   25   Defendants have continued to engage in coercive conduct that undermines this action.

   26   The court further finds that in the absence of judicial intervention, there is a strong

   27   likelihood that Defendants’ conduct will continue unabated.
   28                                                 8
Case 2:19-cv-03964-DDP-AFM Document 148 Filed 09/08/20 Page 9 of 10 Page ID #:1458



               The court is mindful of the Supreme Court’s admonition that an order limiting
    1
        communication should “limit[ ] speech as little as possible, consistent with the rights of
    2
        the parties under the circumstances.” Gulf Oil Co., 452 U.S. at 101-02. Nothing in this
    3
        order prevents either party from seeking a modification of terms should the need arise.
    4
               The court orders as follows:
    5

    6          (1) The November 13, 2019 Order remains in force;

    7          (2) All future opt-in and opt-out names shall be filed under seal and shall be

    8             disclosed for attorneys’ eyes only;

    9          (3) All opt-outs in this action are deemed void and are vacated. All individuals

   10             who purport to have opted out remain in this action;

   11          (4) Going forward, no opt-out shall be valid unless done in open court before this

   12             court or the assigned Magistrate Judge; 2

   13          (5) Defendants, Defendants’ agents, attorneys, attorneys’ agents, employees, and

   14             those acting in concert or participation with them are hereby prohibited from

   15             engaging in any communication with any plaintiff, putative, existing, or

   16             potential, class member including, putative, existing, or potential FLSA class

   17             member regarding, arising from, or related to, the allegations in the complaint,

   18             including any release of claims unless such communication is made through

   19             counsel for the plaintiffs;

   20          (6) Defendants, Defendants’ agents, attorneys, attorneys’ agents, employees, and

   21             those acting in concert or participation with them are hereby prohibited from

   22

   23

   24
        2
         This process is necessary to ensure that any opt-out is free of coercion. Defense counsel
   25   acknowledged that the number of opt-outs is irregular and did not object to this
   26   additional relief, therefore, the court orders the additional relief herein.

   27

   28                                                   9
Case 2:19-cv-03964-DDP-AFM Document 148 Filed 09/08/20 Page 10 of 10 Page ID
                                 #:1459


                engaging in any conduct intended to dissuade any person from participating
  1
                in this lawsuit, including any party, potential party, or witness;
  2
            (7) Retaliation against any plaintiff, putative, existing, or potential class member,
  3
                including any putative, existing, or potential FLSA class member in connection
  4
                with this lawsuit is prohibited;
  5

  6         (8) Willful violation of this Order may result in sanctions including, but not

  7             limited to, imprisonment, fine, striking the answer, or other sanction that the

  8             court finds appropriate. 3

  9   IT IS SO ORDERED.
 10

 11   Dated: September 8, 2020
 12                                                     ___________________________________
 13                                                           DEAN D. PREGERSON
 14                                                       UNITED STATES DISTRICT JUDGE
 15

 16

 17

 18

 19   3
       Lasar v. Ford Motor Co., 399 F.3d 1101, 1110 (9th Cir. 2005) (“In the context of a sentence
 20   of imprisonment for contemptuous conduct, the Supreme Court has long distinguished
      criminal contempts from civil contempts by looking to the ‘character and purpose’ of the
 21   sentence. See Gompers v. Buck's Stove & Range Co., 221 U.S. 418, 441 (1911). Confinement
 22   for contempt is criminal if it is ‘punitive’ and for the purpose of ‘vindicat[ing] the
      authority of the court.’ Id. In contrast, contempt is civil if it is ‘remedial’ and ‘for the
 23   benefit of the complainant.’ Id. A civil contemnor ‘carries the keys of his prison in his
 24   own pocket’ because civil contempt is ‘intended to be remedial by coercing the defendant
      to do what he had refused to do.’ Id. at 442 (internal quotation marks omitted). By
 25   contrast, imprisonment for a definite period of time, regardless of the contemnor’s future
 26   actions, is criminal because the contemnor is ‘furnished no key.’ Id.”)

 27

 28                                                10
